Exhibit 10.3

 

OPTION AGREEMENT

SCHLUMBERGER <<year>> STOCK OPTION PLAN

 

NON-QUALIFIED STOCK OPTION

 

Optionee: «fn» «ln»

 

SCHLUMBERGER LIMITED, a Netherlands Antilles corporation (the “Company”), hereby
grants to you on <<date>> a non-qualified stock option to purchase a maximum
amount of «shgtd» shares (the “Maximum Option Shares”) of Common Stock of the
Company, par value $0.01 per share, at a price of $<<price>> (the “Exercise
Price”) per share (the ”Non-Qualified Option”), provided, however, that the
number of shares purchasable under this Non-Qualified Option may be less than
the Maximum Option Shares, as more fully described below. Your Non-Qualified
Option is subject to all the terms and conditions of the Schlumberger <<year>>
Stock Option Plan as amended and in effect on the date hereof (the “Plan”) and
this Agreement. Your Non-Qualified Option is not intended to constitute an
“incentive stock option” under Section 422 of the U.S. Internal Revenue Code of
1986 (the “Code”).

 

The number of shares subject to this Non-Qualified Option is capped such that at
any time, the number of shares subject to this Non-Qualified Option is equal to
the lesser of: (i) the Maximum Option Shares with respect to which the
Non-Qualified Option is exercisable less the number of shares previously
purchased pursuant to this Non-Qualified Option or (ii) the number of shares
determined such that the total spread (as defined below) which would be realized
upon an exercise with respect to such number of shares would equal the product
of (A) the number of shares determined in (i) above and (B) 125% of the Exercise
Price. The “spread” for this purpose is the difference between the aggregate
exercise price and aggregate fair market value of the shares as to which the
Non-Qualified Option is exercisable, with fair market value determined as of the
trading day preceding the applicable date. If, pursuant to this paragraph, the
number of shares subject to this Non-Qualified Option includes fractional
shares, the number of shares subject to the Non-Qualified Option will be rounded
down to the nearest whole share.

 

This Non-Qualified Option expires on <<date>>.

 

The shares subject to this Non-Qualified Option shall become purchasable in
installments which are cumulative. The date on which each installment will
become exercisable and the maximum number of shares comprising each installment
are as follows:

 

DATE

--------------------------------------------------------------------------------

   MAXIMUM OPTION SHARES


--------------------------------------------------------------------------------

«vdp1»

   «sp1»

«vdp2»

   «sp2»

«vdp3»

   «sp3»

«vdp4»

   «sp4»

 

This Non-Qualified Option may be exercised only by delivering to the Company a
written notice specifying the number of shares you wish to purchase. The
Compensation Committee, authorized by the Company to administer the Plan (the
“Committee”), hereby notifies you that the Non-Qualified Option price may be
paid, subject to such rules and procedures as the Committee may prescribe from
time to time, (1) in cash or certified check, (2) by the delivery of shares of
Common Stock of the Company with a fair market value at the time of exercise
equal to the total Non-Qualified Option price or (3) by a combination of the
methods described in (1) and (2).

 

To assist you in the acquisition of shares pursuant to the exercise of this
Non-Qualified Option, the Committee in its sole discretion has authorized the
extension of an option financing program coordinated with Fiserv Investor
Services. The terms and procedures of this program or any such program that the
Committee may authorize in the future will be communicated to you.

 

This Non-Qualified Option will expire earlier than the date set forth above if
you terminate employment with the Company or subsidiary (within the meaning of
Code Section 424(f)). If you terminate employment with consent of the Company,
any exercise of this Non-Qualified Option must be made within three (3) months
of termination of employment (or expiration date, if earlier) and then only to
the extent the Non-Qualified Option was exercisable upon termination, unless you
“retire” within the meaning of Section 5(c)(v) of the Plan or terminate
employment due to death. Section 5 of the Plan provides specific rules for
exercise of this Non-Qualified Option on termination of employment due to
retirement or death and its terms are hereby incorporated in this Agreement. If
termination of your employment is because of breach of your employment contract
or your misconduct, this Non-Qualified Option will immediately expire and
terminate. Termination of your employment without consent of the Company will
cause your Non-Qualified Option to expire immediately. This Non-Qualified Option
may be forfeited, and any exercise you have made of this Non-Qualified Option
may be rescinded, as further described below, if you engage in certain
‘detrimental activity’ as defined in the Plan. Specifically, if you engage in
detrimental activity within one year following termination of employment for any
reason other than retirement, this Non-Qualified Option will immediately expire
and terminate and the Committee may rescind any exercise that you made under
this option within six months preceding or three months following your
termination. If you engage in detrimental activity within five years following
termination of employment by reason of retirement, this Non-Qualified Option
will immediately



--------------------------------------------------------------------------------

expire and terminate and the Committee may rescind any exercise that you made
under this option within six months preceding or one year following your
termination by retirement. In the event that any option exercise is rescinded by
the Committee as described above, you will be obligated to pay the Company an
amount equal to the spread on the shares with respect to which the rescinded
exercise applied. (The “spread” for this purpose is the difference between the
aggregate exercise price and aggregate fair market value of the shares as to
which you exercised your option, with fair market value determined as of the
exercise date.)

 

As contemplated by the Plan, you agree that you will not exercise your
Non-Qualified Option or any portion thereof and that no obligation exists to
issue or release shares of stock or accept an exercise of this Non-Qualified
Option if the issuance or release of shares or the acceptance of the
Non-Qualified Option exercise by the Company or a subsidiary constitutes a
violation of any governmental law or regulation.

 

This Non-Qualified Option is not transferable or assignable except by will or
laws of descent and distribution and then only to the extent exercisable at
death. Any exercise of this Non-Qualified Option after your death must be made
by the person or persons entitled to make such exercise under your will or by
the laws of descent and distribution before expiration of the Non-Qualified
Option.

 

By entering into this Agreement and accepting the grant of this Non-Qualified
Option as evidenced hereby, you acknowledge and agree that subject to the terms
of the Plan and this Agreement, (i) the Plan is discretionary in nature; (ii)
the grant of this Non-Qualified Option is a one-time benefit which does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options; (iii) all determinations with respect to any such
future grants, including, but not limited to, the times when options shall be
granted, the number of shares subject to each option, the option price, and the
time or times when each option shall be exercisable, will be at the sole
discretion of the Committee; (iv) your participation in the Plan is voluntary;
(v) the value of this Non-Qualified Option is an extraordinary item of
compensation which is outside the scope of your oral, written or implied
employment contract, if any; (vi) this Non-Qualified Option is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (vii) the vesting of this
Non-Qualified Option ceases upon termination of employment for any reason except
as may otherwise be explicitly provided in the Plan document; and (viii) the
future value of the underlying shares is unknown and cannot be predicted with
certainty.

 

By entering into this Agreement, you (i) authorize the Committee, the Company
and the employer entity, and any agent of the Committee administering the Plan
or providing Plan recordkeeping services, to disclose to the Committee, the
Company or any of its affiliates such information and data as the Committee or
the Company shall request in order to facilitate the grant of options and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize the Company and any such agent
to store and transmit such information in electronic form.

 

The Plan and prospectus are both available on-line at www.stock-options.slb.com.
A paper copy of the Plan and/or prospectus may be obtained by contacting the
Stock Option Department, Schlumberger Limited, 153 East 53rd Street, 57th Floor,
New York, New York 10022. By executing this Agreement, you acknowledge that you
have reviewed a copy of the Plan and are familiar with its terms.

 

Kindly indicate your acceptance by signing both copies of this Agreement and
returning one copy to the Stock Option Department, Schlumberger Limited, 153
East 53rd Street, 57th Floor, New York, New York 10022, no later than <<date>>.
If you do not return a signed copy of this Agreement to the above address by
<<date>>, you will be deemed to have rejected this Non-Qualified Option, this
Non-Qualified Option will be immediately forfeited and you shall have no rights
under this Agreement.

 

   

    SCHLUMBERGER LIMITED

By

 

 

--------------------------------------------------------------------------------

    <<name of officer>>

--------------------------------------------------------------------------------

Optionee